      Case 2:10-cv-04049-JCZ-KWR Document 409 Filed 07/01/20 Page 1 of 27



                                       Fluency Plus, LLC
                                     215 North Bolivar Ave.
                                      Cleveland, MS 38732
                                         662-843-2322
                                     www.fluencyplus.com

TO:            Neil Ranu, Victor Jones, Jasmine Bolton, William Cavanaugh
               Legal Counsel for Plaintiff Class

               Joan Hunt, Chris Fruge, Maree Sneed
               Legal Counsel Louisiana Department of Education

               Wayne T. Stewart
               Legal Counsel, Orleans Parish School Board (OPSB)

               Cc: Pam Starns
               Career Law Clerk to the Honorable Jay C. Zainey

FROM:          Dale Bailey, Ken Swindol, William Swindol
               Independent Monitors

DATE:          June 16, 2020

RE:            IMs addressing Plaintiffs’ counsel concerns related to the School Selection
               Databases from an electronic mail submitted on October 25, 2019.



The IMs submitted a report to all parties on September 10, 2019 detailing our findings regarding
errors in school selections for NOLA/OPSB Charter Schools targeted for on-site monitoring
under the provisions of the CJ. Based on these findings, plaintiff’s counsel submitted a follow-up
inquiry to the IMs on October 25, 2019 (attached). Their concerns center on what the selection
databases reveal about the delivery of services to students with disabilities in the New Orleans
public schools.

This document contains our specific responses for each item listed in the October 25, 2019
email. In addition, information submitted by the LDOE Director of Special Education was used
to address some of the items listed below. The Director’s written responses have been included
as an attachment. If we can provide any additional clarification regarding the submitted
information, please contact us. All information contained in this letter will be included in the
forthcoming IM final status report submitted to all parties and to the Court.

As requested, the IMs have reviewed and analyzed the LDOE school selection databases
concerning IDEA identification rates, enrollment stability, related service provisions, and
discipline outcomes across all operating NOLA/OPSB charter schools for the 2014-2015 to
2018-2019 school terms. It is important to note that these data sources were agreed upon by the
                                                                                                   1
       Case 2:10-cv-04049-JCZ-KWR Document 409 Filed 07/01/20 Page 2 of 27



parties as a data-based method for selecting charter schools for targeted monitoring as outlined in
the CJ and were not specifically intended to be utilized for conducting empirical investigations to
identify potential correlations related to service provision outcomes for students with disabilities.
Furthermore, these data sources are not believed to be valid or reliable predictors of potential
deficiencies in a school’s child find and/or other service provision responsibilities mandated by
the IDEA. Therefore, any attempt to utilize these data to make inferences regarding potential
correlations and/or causation related to service provision outcomes for students with disabilities
would be inappropriate.

With this in mind, our ad-hoc data analyses includes only a summary of descriptive statistics that
are intended to simply describe the annual status and/or trends related to Child Find, Discipline,
Related Services and Enrollment Stability outcomes among NOLA/OPSB Charter schools. In
some cases, the IMs also gathered additional data to further investigate the concerns raised by
plaintiff’s counsel. Finally, when appropriate, the IMs offer what are believed to be plausible
explanations to address questions/concerns raised by plaintiff’s counsel. Finally, although LDOE
staff and the IMs have collaborated to formally respond to questions/concerns raised by
Plaintiff’s counsel as outlined in the inquiry below, the research, analyses, calculations and
comments contained in our summary of findings reflects the work of the IMs as it relates to our
objective and unbiased role under the CJ.

Listed below (shaded) are the follow-up concerns/questions submitted by plaintiff’s counsel
followed by the IMs summary of data analyses and related comments.

Question #1. Data Analysis

We are asking your team to consider the following question: What does the data in the school
selection databases say about the uniform delivery of special education services in New
Orleans public schools?

There are several data elements in the school selection databases that have led us to make this
request. Some of these elements were also highlighted in your most recent report. The
concerning data include:

   •    New student identification rates under 2%. Most schools have identification rates under
        2%, and there are multiple schools with 0% identification rates.

   •    Disparities in the percentage/number of students with disabilities enrolled in schools.
        The attached spreadsheet shows that the range in the percentage enrollment of
        students with disabilities spans from 0.78% to 30.13%.



                                                                                                   2
       Case 2:10-cv-04049-JCZ-KWR Document 409 Filed 07/01/20 Page 3 of 27



IMs Response:

In an attempt to formally investigate the concern raised by plaintiff’s counsel related to the wide
range of variability in new IDEA identification rates, the IMs gathered data that reflect the
average new IDEA identification rates annually among all NOLA/OPSB charter schools from
the 2014-2015 to 2018-2019 school terms. These findings are presented below:

Table 1. Five-year trend of average new IDEA annual identification rates among
         NOLA/OPSB charter schools.
                                                 Average New IDEA Identification Rate
                                                                 Pre-K-12
                         Total Number of New
    School Year                                   (Average Percentage of Total School
                           IDEA Eligibilities
                                                 Enrollment Identified Under the IDEA
                                                   Across All NOLA Charter Schools)

       2014-2015                   739                                 1.94%

       2015-2016                   609                                 1.57%

       2016-2017                   613                                 1.24%

       2017-2018*                  537                                 1.1%

       2018-2019                   583                                 1.2%

  Five-Year Annual                 616                                 1.41%
      Average
Note. Data derived from LDOE databases entitled “SPP Indicator 11*Data: Summary by LEA & Site-
OPSB & Charter Schools in Orleans parish” for the 2014-2015 to 2018-2019 school terms. Also, data for
students (ages 3-5) who were identified by OPSB Central Office staff but who were not enrolled in a
NOLA/OPSB charter school were excluded.

*2017-2018 enrollment for Benjamin Franklin High, McDonogh 42 Charter School, Einstein
 Charter at Village D’Lest, Joseph Clark Preparatory Charter School, Booker T. Washington
 High, KIPP Renaissance and NOLA Charter for Science and Mathematics derived from LDOE.

The following observations are made based on the data presented in Table 1 above:

   •    An average of 616 students (range = 537 to 719) were identified annually under the
        IDEA from 2014-2015 to 2018-2019.


                                                                                                   3
       Case 2:10-cv-04049-JCZ-KWR Document 409 Filed 07/01/20 Page 4 of 27



   •    An average of 1.8% (range=1.2% to 2.2%) of K-12 student enrollment was identified
        under the IDEA annually across all NOLA/OPSB charter schools from 2014-2015 to
        2018-2019.

When considering the IM’s were unable to identify any national or state standard that reflects an
“average” or “typical” new IDEA annual identification rate, perhaps the metric that best reflects
the status of child find activities is the percentage and stability of IDEA enrollment reported by
all charters across numerous school years. With this in mind, to further investigate this identified
issue, the IMs gathered additional data available that reflect the average enrollment of students
with disabilities (i.e. percentage of total school enrollment identified under the IDEA) across
NOLA/OPSB charter schools from 2016-2017 to 2019-2020. These findings are presented
below.

Table 2. Average percentage of combined total enrollment for students with disabilities served
         under the IDEA from 2016-2017 to 2019-2020.
                                                                              All U.S. Public
    School Year          All NOLA/OSPB           All Louisiana Public
                                                                                 Schools*
                         Charter Schools*             Schools*


       2016-2017                13.3%                      11.8%                      13.3%

       2017-2018                13.1%                      12.1%                      13.5%

       2018-2019                13.7%                      12.9%                    13.9%***

       2019-2020                13.5%                      13.0%                   Unavailable

  Four Year Average             13.4%                     12.4%                      NA
*Includes all students ages 3-21 identified and served under the IDEA in all regular Louisiana
 Public Schools or other educational facilities.
** All enrollment data are based on October 1 IDEA student Counts
***Average computed based on projected U.S. general education enrollment counts
Sources:

LDOE website-Special Education Reporting: Students with disabilities and gifted/talented
enrollment counts (https://louisianabelieves.com/resources/library/special-education-reporting-
and-funding)
U.S. Department of Education: https://www2.ed.gov/programs/osepidea/618-data/static-
tables/index.html#partb-cc


                                                                                                   4
       Case 2:10-cv-04049-JCZ-KWR Document 409 Filed 07/01/20 Page 5 of 27




The following observations are based on the data presented in Table 2 above:

   •    An average of 13.4% (range = 13.1% to 13.7%) of total NOLA/OPSB school enrollment
        was comprised of students with disabilities from 2014-2015 to 2018-2019.

   •    An average of 12.4% (range = 11.8% to 13.0%) of total Louisiana public school
        enrollment was comprised of students with disabilities from 2014-2015 to 2018-2019.

   •    An overall slight increase in trend for total IDEA enrollment was observed for
        NOLA/OPSB and total Louisiana public schools from 2016-2017 to 2019-2020.

   •    The average IDEA student enrollment reported across all NOLA/OPSB schools exceeded
        the total average IDEA student enrollment count across all Louisiana public schools from
        2016-2017 to 2019-2020 school terms.

   •    The average IDEA student enrollment count reported across all NOLA/OPSB schools
        was equal to or slightly below total average IDEA student enrollment counts reported
        across all U.S. public schools from 2016-2017 to 2018-2019 school terms.

To further investigate plaintiff’s counsel’s concern regarding NOLA/OPSB charter schools with
a low IDEA enrollment, the following data were gathered to compare the percentage of
NOLA/OSPB charter schools reporting a less than 5% IDEA student enrollment with the
Louisiana state average in this regard from 2016-2017 to 2019-2020. These findings are
presented below:

Table 3. Percentage of NOLA/OPSB and Louisiana Public Schools reporting a less than 5%
         enrollment for students with disabilities.

                                     NOLA/OSPB Charter
          School Year                                            All Louisiana Public Schools
                                         Schools

                                              6.0%                           5.3%
           2016-2017
                                           (5 schools)                    (74 schools)

                                              5.8%                           5.0%
           2017-2018
                                           (5 schools)                    (69 schools)
           2018-2019                         4.8%                              4.4%
                                                                                                5
       Case 2:10-cv-04049-JCZ-KWR Document 409 Filed 07/01/20 Page 6 of 27



                                           (4 Schools)                      (61 schools)
                                               2.8%                            3.6%
           2019-2020                        (2 Schools)                     (49 schools)

        Four Year Average                     4.85%                            4.58%

Note: All enrollment counts are based on October 1 IDEA student counts reported for all
      NOLA/OPSB and total Louisiana public school sites

Source: LDOE website-Special Education Reporting: Students with disabilities and
gifted/talented enrollment counts (https://louisianabelieves.com/resources/library/special-
education-reporting-and-funding).

The following observations are based on the data presented in Table 3 above:

   •    An average of 4.85% (range: 2.8% to 6.0%) of NOLA/OPSB charter schools reported
        annual IDEA enrollments of less than 5% from 2016-2017 to 2019-2020.

   •    An average of 4.58% (range: 3.6% to 5.8%) of all Louisiana public schools reported
        IDEA enrollments of less than 5% from 2016-2017 to 2019-2020.

   •    A decreasing trend is observed for the total number/percentage of school sites reporting a
        less than 5% IDEA enrollment across all NOLA/OPSB charter schools and all Louisiana
        public schools from 2016-2017 to 2019-2020.

   •    The percentage of NOLA/OPSB charter schools reporting an IDEA student enrollment of
        less than 5% of total school enrollment slightly exceeded the Louisiana state average for
        the 2016-2017 to 2018-2019.

   •    The percentage of NOLA/OPSB charter schools reporting an IDEA student enrollment of
        less than 5% of total school enrollment was slightly below the Louisiana state average in
        this regard for the 2019-2020 school term.

In relation to the NOLA/OPSB sites reporting low (i.e. less than 5%) IDEA enrollment rates
from 2016-2017 to 2019-2020, the IMs also collected school-level data to examine the IDEA
school enrollment trends for these charter school sites. These data are presented below:
Table 4. NOLA/OPSB charter schools reporting less than a 5% IDEA student enrollment
          between 2016-2017 and 2019-2020 school terms.



                                                                                                 6
       Case 2:10-cv-04049-JCZ-KWR Document 409 Filed 07/01/20 Page 7 of 27



                                                                       Robert          Einstein
   School     Benjamin     Lusher      Foundation International
                                                                       Russa          Charter at
    Year      Franklin     Charter     Preparatory  School of
                                                                       Moton           Village
                HS*        School*        HS**     Louisiana***
                                                                     Charter****     D’Lest****

 2016-2017      0.63%        4.0%        0.90%           4.4%           3.67%           7.3%

 2017-2018      0.69%        4.0%         2.7%           3.4%           4.0%            6.0%

 2018-2019      0.78%       3.51%         8.8%           5.1%           4.0%            4.9%

 2019-2020      0.80%       3.11%        14.1%           5.6%           6.6%            6.0%

  Four Year     0.73%       3.66%         6.63%          4.63%          4.57%           6.05%
   Average
 Change
 from 2016-      25%        22.3%          94%            27%           79.8%          17.8%
 2017 to       Increase    Decrease      Increase       Increase       Increase       Decrease
 2019-2020
NOTE: Values represent percentage of total school enrollment comprised of students with
      Disabilities

Charter schools listed in bold print have undergone Child Find on-site targeted monitoring and
found to have no systemic issues of IDEA noncompliance.
*Selective admissions charter school
**Slow growth charter high school (one grade added annually)
***Language immersion Charter
**** Regular Charter School

Sources: LDOE Child Find and Related Services Databases for 2016-2017 to 2019-2020
         LDOE Website: https://www.louisianabelieves.com/resources/library/student-
                        attributes

The following observations were made based on the data presented in Table 4 above concerning
identified NOLA/OPSB charter schools reporting an IDEA student enrollment less than 5%
between 2016-2017 and 2019-2020:

   •    The four-year average IDEA enrollment rate across identified NOLA/OPSB charter
        schools ranged from 0.73% to 6.63% from 2016-2017 to 2019-2020.



                                                                                                 7
       Case 2:10-cv-04049-JCZ-KWR Document 409 Filed 07/01/20 Page 8 of 27



   •    Three identified NOLA/OPSB charter schools are either selective admission charters
        (Benjamin Franklin High School and Lusher Charter School) or language immersion
        charters (International School of Louisiana) charters that may have few applications from
        students with disabilities.

   •    An increase in IDEA enrollment (range= 25% to 94%) is observed for four of six targeted
        NOLA/OPSB charter schools from 2016-2017 to 2019-2020. It should be noted that
        Foundation Preparatory Charter is a slow growth charter that added an additional grade
        each year from 2016-2017 to 2019-2020.

   •    Two targeted NOLA/OPSB charter schools (Einstein Charter School at Village D’Lest
        and Lusher) evidenced a decrease of 17.8% and 22.3% in IDEA enrollment from 2016-
        2017 to 2019-202, respectfully.

   •    Two identified NOLA/OPSB charters (Benjamin Franklin High School and Foundation
        Preparatory) have participated in on-site targeted monitoring under the CJ and were
        found to have no systemic issues of noncompliance.

Finally, to assess the status and trends of enrollment stability, the IMs gathered data to reflect the
average percentage of students with disabilities choosing not to re-enroll annually across all
NOLA/OPSB charter schools from 2014-2015 to 2018-2019. These data are presented in the
Table below:

Table 5. Trend analysis of enrollment stability for NOLA Charter Schools-2014-2015
         to 2018-2019
                  Total Number of Students
                 with Disabilities Choosing                          Average Percentage of
                     to Not Re-Enroll in                            Students with Disabilities
                     Previously Attended                           Choosing to Not Re-Enroll
                  School Site by October 1        Total October 1    in Previously Attended
  School Year       from Previous School         IDEA Enrollment    School Site by October 1
                             Year                                  from Previous School Year
                                                                   (All NOLA/OPSB Charter
                      (All NOLA/OPSB                                        Schools)
                 Regular Charter Schools)*

   2014-2015                  1134                      4837                        23%

   2015-2016                  1176                      5071                        23%


                                                                                                     8
        Case 2:10-cv-04049-JCZ-KWR Document 409 Filed 07/01/20 Page 9 of 27



   2016-2017                   1222                       5537                        22%

 2017-2018**                   1333                       5750                        23%

  2018-2019                 1181                    5875                      20%
  Five-Year
    Annual                  1209                    5414                      22%
   Average
NOTE: Excludes re-enrollment data for alternative schools and detention center.
*Data derived from LDOE database entitled “Rate at Which Students with Disabilities (SWD)
 Choose Not to Enroll” for 2013-2014 to 2018-2019 school terms.

The following observations are based on the data presented in Table 5 above:

    •    An average of 1,209 students with disabilities (range: 1,181 to 1333 did not re-enroll in
         the NOLA/OPSB charter school attended the prior year from 2014-2015 to 2018-2019.

    •    An average of 22% of students with disabilities (range: 20% to 23% of total IDEA
         enrollment) did not re-enroll in the NOLA/OPSB charter school attended the prior year
         from 2014-2015 to 2018-2019.

    •    The trend for the average percentage of total IDEA enrollment across all NOLA/OPSB
         charter schools remained stable from 2014-2015 to 2017-2018 with a 3.0% decrease of
         total IDEA student enrollment not re-enrolling in the charter school previously attended
         from 2017-2018 to 2018-2019. This reflects an approximate 11% decrease in the number
         of students with disabilities not re-enrolling in the charter school attended during the
         2017-2018 school term.

In summary, as the parties are well aware, with the exception of apparent low incident
disabilities and/or parental referrals, the decision to recommend and conduct an evaluation to
determine eligibility under the IDEA is made on a case-by-case basis following numerous
prescribed state and federal regulations, including MTSS/RTI academic and/or behavioral
interventions, if appropriate, prior to parents and school officials making the decision to proceed
with a formal IDEA evaluation. As such, given the diversity of the student populations in
NOLA/OPSB charter schools and the range of unique student needs across school buildings,
variability in annual new IDEA identification within NOLA/OPSB or any large school system
will likely be observed across school sites.
There are other plausible explanations for the observed variability in new IDEA annual
identification rates among many NOLA/OPSB charter schools. First, this variability may be
related to the fact that the vast majority of students with disabilities are initially identified during

                                                                                                       9
    Case 2:10-cv-04049-JCZ-KWR Document 409 Filed 07/01/20 Page 10 of 27



elementary or middle school. As such, although there are certainly occasions when a high school
student may be initially identified as having a disability under the IDEA, the annual percentage
of student enrollment receiving an initial IDEA eligibility in grades 9-12 is typically expected to
be relatively low.

Second, there are numerous factors (i.e., open-enrollment structure, socioeconomic diversity,
early childhood opportunities, academic entrance requirements, student mobility, etc.) that may
also help to explain the variability in new IDEA identification rates and/or IDEA enrollment
across NOLA/OPSB charter schools. Given the factors mentioned above, it seems reasonable to
expect that numerous NOLA/OPSB charter schools may have unique homogeneous student
enrollments inherently present with unusually high or unusually low risk for experiencing
learning, behavioral and/or emotional difficulties, thus affecting the number of students being
referred for an IDEA evaluation.

For example, NOLA/OPSB charter schools that have academic admission requirements or
language immersion charters likely have an annual enrollment of students who demonstrate
average to above average aptitudes for academic achievement with few, if any, students who
may be considered for an IDEA evaluation. In relation, given the academic admission standards
required in these selective admission/language immersion charter schools, there may be a
relatively low number of applications for admission made by students with disabilities annually.
However, in contrast, numerous NOLA/OPSB charter schools, may have a relatively large
percentage of their student enrollment who are performing academically well below expected for
their age and/or grade placement, thus increasing the likelihood that a higher percentage of the
student enrollment may be referred for an evaluation under the IDEA to determine whether
specialized instruction is appropriate.

With specific regard to variability in IDEA enrollment, a review of the average annual IDEA
identification rates for NOLA/OPSB charter schools has generally remained stable and has
exceeded the Louisiana state average for IDEA enrollment each year since 2016-2017. In
relation, when comparing the percentage of NOLA/OPSB charter schools reporting less than a
5% IDEA enrollment with the number/percentage of all Louisiana public schools in this regard,
the findings of our data analysis indicates that the percentage of NOLA/OPSB reporting less than
a 5% annual IDEA student enrollment slightly exceeded the Louisiana state average in this
regard from 2016-2017 to 2018-2019. However, during the 2019-2020 school term, the
percentage of NOLA/OPSB charter schools reporting less than a 5% IDEA enrollment fell below
the percentage of all Louisiana public schools in this regard.

Further, when reviewing school-level trends, our analysis indicates a marked decrease in the
number of NOLA/OPSB charters reporting less than a 5% IDEA enrollment from 2016-2017 to



                                                                                                 10
    Case 2:10-cv-04049-JCZ-KWR Document 409 Filed 07/01/20 Page 11 of 27



2019-2020. In addition, our analysis also indicates that five of six of these identified charter
school sites also reported a marked increase in IDEA enrollment from 2016-2017 to 2019-2020.

Finally, with regard to students not re-enrolling in the charter school attended the previous year,
the data presented above indicates that the average rate of students with disabilities failing to re-
enrolled has decreased annually. The most plausible explanation to account for these relatively
high levels of student non re-enrollment may likely be the result of the inherent mobility of
students and families in New Orleans. This is, despite relatively high average levels of student’s
failing to re-enrolled annually, the average annual IDEA enrollment counts across NOLA/OPSB
has generally remained stable since 2016-2017.

In summary, our analysis here indicates that Child Find outcomes across NOLA/OPSB charter
schools are generally consistent with the Louisiana state averages in relation to the percentage of
schools reporting less than a 5% IDEA enrollment and average IDEA enrollment. Although our
analysis does not reveal any data to suggest that NOLA/OPSB charter schools are systemically
failing to fulfill their child find responsibilities under the IDEA, there may be child find concerns
that may arise for individual students across charters. Fortunately, in addition to ongoing OPSB
compliance monitoring and LDOE risk-based monitoring, there are other safeguards (i.e. Child
Find Guidance policies, annual attestations from school leaders/administrators and local/state
complaint procedures, etc.) that provide parents with children or youth suspected of a disability
numerous avenues for securing an IDEA evaluation in cases when a charter school may fail to
address the educational needs of students suspected of having a disability under the IDEA.



   •   Wide range of related services minutes offered. Your most recent report indicates that
       for the fall 2017 school selection cycle, the range of related services minutes spanned
       from 0 to 218 minutes (see page 13 of your report).

   •   Related services minutes averaging under 5 minutes per week. Your most recent report
       indicates that for the fall 2017 school selection cycle, there were multiple schools that
       offered less than 5 minutes of related services per pupil per week on average (see page
       13 of your report).


IMs Response:

To address this reported concern related to variability in related service minutes provided, the
IMs gathered available data to evaluate the status and trend of related service provisions for
NOLA/OPSB charter schools reporting an average of less than 25 minutes of related services per
pupil/per week during the 2016-2017 school term.

                                                                                                   11
    Case 2:10-cv-04049-JCZ-KWR Document 409 Filed 07/01/20 Page 12 of 27




Table 6. Related Service provision trends across identified NOLA/OPSB charter schools
         reporting an average per pupil/per week less than 25 minutes during the 2016-2017
         school term.
                                Date of RS        2016-2017      2017-2018         2018-2019
      Charter School            Monitoring
                                                    N=16            N=14             N=14

 Eleanor McMain Charter         Fall 2019            0             52.3             52.6

 McDonogh 35 Charter               NA              2.73            72.5           58.60**

 Lusher Charter School         Fall 2018*          3.86            34.0            65.23

 Einstein Charter at
                               Fall 2019*          3.95            58.4            93.91
 Village D’Lest

 NOLA Charter for M/S          Fall 2019*          3.95            18.4            15.79

 Lake Forest Charter           Fall 2019*          4.13            48.8            37.05

 Benjamin Franklin HS           Fall 2019           5.0           144.4             25.0

 Einstein Charter School
 at Sherwood Forest             Fall 2019          6.21            60.0            142.4
 Einstein Charter Middle
 School at Sarah Towles
                                   NA              9.29            47.0            70.68
 Reed
 Milestone Academy                 NA             10.22           Closed           Closed

 Edna Karr High School          Fall 2018         16.73            25.5            21.09

 Wilson Charter School             NA             18.57            71.3            75.60
 New Orleans Military &
 Maritime Academy              Fall 2016*         22.57            24.7            38.41


 McDonogh #32 Literacy                                                             10.61
                                   NA             22.74            36.1
 Charter School                                                                 Closed May
                                                                                   2019
 Alice M. Harte
 Elementary Charter
                                   NA             24.38            72.4            62.68
 School


                                                                                               12
    Case 2:10-cv-04049-JCZ-KWR Document 409 Filed 07/01/20 Page 13 of 27



 Algiers Technology
 Academy                      Spring 2016*         24.71           Closed           Closed


 Average Cumulative Minutes Per Pupil/Per
                                                    11.19           54.7             54.87
 Week
Data values reflect average related service minutes per pupil/per week
*Placed on Corrective Action (CAP)
**Charter reduced a grade during 2018-2019
NA-Charter has not undergone targeted monitoring


The following observations are based on the data presented above regarding NOLA/OPSB
charter schools reporting less than an average of 20 minutes provisions per pupil/per week during
the 2016-2017 school term:

   •   The rate of related service provisions across NOLA/OPSB targeted charter schools
       increased significantly from a cumulative average of 11.19 minutes per pupil/per week to
       an average of 54.87 minutes per pupil/per week from 2016-2017 to 2018-2019.

   •   A total of 13 of 14 (93%) targeted NOLA/OPSB charter schools reported an increase in
       related service provisions from 2016-2017 to 2018-2019.

   •   Ten of sixteen (63%) identified NOLA/OPSB charter schools have participated in on-site
       targeted monitoring (Related Services) monitoring under the CJ from fall 2016-2017 to
       fall 2018-2019.

   •   Six of ten (60%) targeted NOLA/OPSB charter schools participating in on-site Related
       Services monitoring were placed on Corrective Action Plans (CAPs) to address systemic
       noncompliance from 2016-2017 to 2019-2020.



Table 7. Trend analysis for related service provisions in NOLA/OPSB charter schools from
         2014-2015 to 2018-2019.
                             Total Minutes of          Total Hours of
                                                                         Average Number of
                             Related Services        Related Services
                                                                         Minutes of Related
     School Term            Provided Weekly          Provided Weekly
                                                                          Services Provided
                            Across all NOLA          Across all NOLA
                                                                         Weekly Per Pupil*
                          Charter School Sites      Charter School Sites

       2014-2015                302,605                    5043                    57



                                                                                              13
    Case 2:10-cv-04049-JCZ-KWR Document 409 Filed 07/01/20 Page 14 of 27



       2015-2016                 332,813                   5546                      58

       2016-2017                335, 021                   5584                      59

       2017-2018                 386,405                   6440                      65

      2018-2019                 434,461                 7241                    71
   Five-Year Annual
        Average                358, 261                 5971                    62
*Averages are based on total number of weekly minutes of documented related service
 provisions divided by the October 1 IDEA enrollment counts annually.

**Data derived from LDOE databases Entitled “Related Service Minutes per Week per Student
  Provided to Eligible Students Under IDEA: OPSB and Charter Schools of New Orleans” for
  the 2014-2015 to 2018-2019 school terms.

The following observations are based on the data presented in the Table above:

   •   An average of 358, 261 total minutes of weekly related service provisions (range=
       302,605 to 434,462 minutes) were reported across for NOLA/OPSB charter schools from
       2014-2015 to 2018-2019.

   •   In relation, an average of 5971 total hours of weekly related service provisions (range=
       5,043 to 5,971 hours) were reported across for NOLA/OPSB charter schools from 2014-
       2015 to 2018-2019.

   •   An average of 62 minutes per pupil/per week of related service provisions (range: 57 to
       71 minutes) were reported across NOLA/OPSB charter schools from 2014-2015 to 2018-
       2019.

   •   An average 14-minute increase in the average per pupil/per week related service minutes
       provided across NOLA/OPSB charter schools was observed from 2014-2015 to 2018-
       2019. This represents an approximate 25% increase in the average number of related
       services minutes reported per pupil/per week since 2014-2015.

When interpreting the data summarized above, it is important to first consider the fact there is no
national or state standard that reflects a “typical” or “appropriate” average number of related
service minutes provided per pupil/per week. Second, a determination for the need of related
service provisions under the IDEA to ensure FAPE is made based on the unique needs of
students with disabilities and will vary across school sites, inherently affecting related service

                                                                                                 14
    Case 2:10-cv-04049-JCZ-KWR Document 409 Filed 07/01/20 Page 15 of 27



provision rates (i.e. average minutes per pupil/per week) across school buildings. Third, the
method outlined in the CJ used to calculate the average per pupil/per week related service
minutes provided may be likely confounded due to the fact that related service minutes are
averaged across all students with disabilities. When considering the majority of students with
disabilities generally do not generally require related services to ensure FAPE, the average per
pupil/per week related service minutes across NOLA/OPSB charter schools could likely be
skewed based on the variability in total IDEA enrollment and/or the unique enrollment of
students with disabilities across charter school sites who are more likely to require related service
provisions (i.e. low incidence disabilities). Fourth, NOLA/OPSB charter schools reporting a low
average number of per pupil/per week related service minutes may be the result a large
percentage of IDEA student enrollment across unique charter school sites (e.g., selective
admission charters, language emergence) that may typically not require any measure of related
service provisions to ensure the provision of FAPE. A final plausible explanation, specifically
with regard to middle/high schools, is related to the fact that many students may receive related
services in elementary school (e.g., speech/language, counseling) and may not require such
services when entering middle/high school, thus affecting the average related service minutes per
pupil/per week.

In sum, our analysis of related service provisions generally revealed an increasing trend for the
average number of related services provided per pupil/per week from 57 minutes (2014-2015) to
71 minutes (2018-2019) from 2014-2015 to 2018-2019.

Question #2.
Please note that we made these observations based on a cursory review of the data. We have
not conducted an in-depth review across databases. We believe it would be valuable if you
analyzed the databases. Some of the specific questions that arise under this broader inquiry
include:

   •   What trends does the data show in each monitoring area across the years? Is there
       stability, upward movement, downward movement? Are there large shifts in reported
       data between years? If so, what is the significance?


IMs Response:

Our review of the LDOE school selection databases revealed generally acceptable and stable
and/or increasing trend for average IDEA enrollment, increasing trend in the average per
pupil/per week minutes of related service provisions, and stable or decreasing trends for
prevalence for students experiencing greater than ten days suspension/expulsion and enrollment
stability.

                                                                                                  15
    Case 2:10-cv-04049-JCZ-KWR Document 409 Filed 07/01/20 Page 16 of 27




   •   What does the range of data in each monitoring area suggest about the availability of
       services across schools (i.e. disparities in SWD population, child find rates, student
       stability rates, related services rates)?


IMs Response:

In our view, the data metrics used for selecting schools for targeted monitoring are not valid or
reliable predictors for determining the availability of services across NOLA/OPSB charter
schools. However, a review of all NOLA/OPSB Special Education Program Descriptions
indicates that appropriate services are available and/or a plan exists for securing additional
services, if needed. Further, for charter school sites participating in on-site targeted monitoring
under the CJ, the IMs have observed a wide-range of available services (i.e.
behavioral/emotional supports, related services, academic supports) across all charter schools
visited.

   •   In what monitoring areas does the reported data suggest deficiencies in SPED services?
       How low does a rate of new student identification have to be to indicate that child find
       obligations are not being fulfilled? How low does the average related services minutes
       offered need to be to indicate that a school is not offering related services appropriately?
       How low does the enrollment percentage of student with disabilities need to be before we
       question whether a school is just not serving these students?

IMs Response:

As noted previously, the data used for school selection are metrics agreed upon by all parties as a
data-based method for identifying schools for targeted monitoring and cannot be used to reliably
predict possible deficiencies in the delivery of special education services. Secondly, as noted
previously, there is no national standard that specifies an “average” or “typical” new
identification rate or provisions of related service minutes. However, the average annual IDEA
enrollment across all NOLA/OPSB charter schools has increase annually since 2019-2020. Also,
five of six charter schools previously IDEA enrollment rates under 5% have reported a marked
increase in IDEA enrollment since 2016-2017. Third, in terms of related service provision rates,
as discussed previously, related service provisions are prescribed on a case-by-case basis based
on individual student needs. As such, since charter schools serve diverse population of students
with disabilities, the related services afforded to students with disabilities will vary across charter
schools. Third, as discussed previously, the enrollment rates of students with disabilities is
confounded by dependence on numerous factors and cannot be used as a reliable predictor of
whether or not a school site is fulfilling its child find obligations under the IDEA.

                                                                                                      16
    Case 2:10-cv-04049-JCZ-KWR Document 409 Filed 07/01/20 Page 17 of 27




   •   What does the enrollment of students with disabilities look like across schools? Are there
       schools with low enrollment percentages of students with disabilities? Are there schools
       with high levels of enrollment? Do schools in these groups share any characteristics?

IMs Response:

To address this question, the IMs collected IDEA enrollment data for the 2018-2019 school year
across all NOLA/OPSB Charter schools. These data are presented in the Table below:

Table 8. Percentage of IDEA Enrollment NOLA/OPSB Charter Schools (2018-2019)

                                           Number of Charter Schools
                                                                         Percentage of Total
   Percentage of IDEA Enrollment             and Range of IDEA
                                                                          Charter Schools
                                                 Enrollment



              8.1% or Less                              7
                                                                                 9%
  (Greater than one standard deviation       (Range = 0.8% to 6.6%)
            below the mean)

             8.2% to 18.8%                             62
                                                                                 81%
 (Within one standard deviation below to        (8.3% to 18.3%)
 one standard deviation above the mean)

            18.9% and above                            8
                                                                                 10%
  (Greater than one standard deviation           (19% to 38%)
            above the mean)
Mean IDEA Enrollment: 13.5% - Standard Deviation: 5.3%




The following observations are based on the data presented in Table 8 above:

   •   A total of seven NOLA/OPSB charter schools (9% of total charters) reported IDEA
       enrollment rates (range = 0.8% to 6.6%) that fall greater than one standard deviation
       below the mean IDEA enrollment rate of 13.5%. Four of seven (57%) charters falling
       into this category have are either selective admission or are language immersion charters.

   •   A total of 62 NOLA/OPSB charter schools (81% of total charters) reported IDEA
       enrollment rates (range = 8.3% to 18.3%) that fall less than one standard deviation above
       or below the mean IDEA enrollment rate of 13.5%
                                                                                               17
    Case 2:10-cv-04049-JCZ-KWR Document 409 Filed 07/01/20 Page 18 of 27




   •   A total of eight NOLA/OPSB charter schools (10% of total charters) reported IDEA
       enrollment rates (range = 19% to 38%) that fall greater than one standard deviation above
       the mean IDEA enrollment rate of 13.5%. Two of eight charters falling into this category
       (25%) are alternative school sites.

As noted above, a relatively large percentage (57%) of NOLA/OPSB charter schools reporting
IDEA enrollment greater than one standard deviation below the mean of total IDEA enrollment
are selective admission or language immersion charters. These sites generally attract students
with a high aptitude for academics and/or for acquiring a foreign language. As such, it may be
likely that these sites receive a relatively low number of applications from students with
disabilities. Secondly, although students with disabilities may apply for admission to these sites
and receive accommodations during the admission/assessment process, a student with a disability
may not meet the approved requirements for admission. No other characteristics were observed
among charter schools falling in this category.

In relation to NOLA/OPSB charter schools reporting IDEA enrollment rates falling greater than
one standard deviation above the mean of 13.5%, two of eight charter sites (25%) falling in this
category are alternative school sites with IDEA enrollment rates of 19.3% and 24.3%. One
plausible explanation for these unusually high IDEA counts may be related to the fact that these
two alternative sites (NET Charter and NET 2 Charter) serve students from across all
NOLA/OPSB charter sites, including students with disabilities who were placed as the result of
an expulsion, students who previously dropped out of school and returned to complete their
course of study and/or students with other individual circumstances. No other characteristics
were observed among charter schools falling in this category.

   •   What is the relationship between the enrollment of students with disabilities and school
       performance scores? What is the average percentage of students with disabilities enrolled
       in A-rated schools? B-rated schools? C-rated schools? D-rated schools? F-rated schools?




IMs Response:

Table 9. Summary of School Performance Ratings and median IDEA enrollment across
         NOLA/OPSB Charter Schools (2018-2019)

  School Performance      Number/Percentage of Combined Charter
                                                                    Median IDEA Enrollment*
       Ranking                    Schools in Category

                                          6 (8%)                              7.20%
           A

                                                                                               18
    Case 2:10-cv-04049-JCZ-KWR Document 409 Filed 07/01/20 Page 19 of 27




           B                             11 (15%)                              11.6%



           C                             32 (44%)                            13.05%


           D                             16 (22%)                            13.45%



           F                              8 (11%)                            10.75%

NOTE: Includes only charter schools receiving an annual performance rating
*Median rankings were used to guard against skewing as the result of extreme high or low
 IDEA enrollment rates.
Standard Deviation: 2.23

The following observations are based on the data presented in Table 9 above:

   •   The median percentage of IDEA enrollment is generally consistent (range = 10.75% to
       13.45%) across all NOLA/OPSB charter schools receiving B, C, D and F school ratings
       in 2018-2019. All median IDEA enrollments across charter schools receiving B, C, D.
       and F school ratings are within one standard deviation (SD = 2.23).

   •   The median percentage of IDEA enrollment for NOLA/OPSB charter schools receiving
       an A performance rating of 7.2% (range = 0.80% to 10%) is approximately 1.97 standard
       deviations below the median enrollment for charter schools receiving a B performance
       rating in 2018-2019.

   •   The median percentage of IDEA enrollment for NOLA/OPSB charter schools receiving
       an A performance rating of 7.2% (range = 0.80% to 10%) is 2.62 and 2.80 standard
       deviations below the median enrollment for charter schools receiving C and D ratings,
       respectively.

   •   The median percentage of IDEA enrollment for NOLA/OPSB charter schools receiving
       an A performance rating of 7.2% (range = 0.80% to 10%) is approximately 1.50 standard
       deviations the median enrollment for charter schools receiving an F rating.

In general, the median IDEA student enrollments are relatively equal in their distribution across
NOLA/OPSB charters receiving B to F school performance ratings. However, the median IDEA

                                                                                               19
    Case 2:10-cv-04049-JCZ-KWR Document 409 Filed 07/01/20 Page 20 of 27



enrollment across charter school sites receiving an A rating is greater than one standard deviation
(range = 1.50 to 2.80) below the median IDEA enrollment across a charter school sites receiving
B to F school performance ratings. Again, as previously discussed, this disparity can likely be
explained by the fact that three of the six NOLA/OPSB charters achieving an A performance
rating are selective admission charters. Again, based on their admissions process, these sites may
likely attract a homogenous group of students with high academic/language aptitudes and may
receive limited applications from students with disabilities. Although any student with a
disability may apply for admission to these sites and receive accommodations in the
application/assessment process, many of these students may not meet the eligibility requirements
for admission. As such, these sites traditionally have a relatively low IDEA enrollment when
compared to other NOLA/OPSB charters. Otherwise, there appears to be no meaningful
relationship between school performance ratings and IDEA enrollment.



   •   What is the graduation rate of students with disabilities? How does it compare with non-
       disabled students? The attached Equity Report indicates that in 2016, students with
       disabilities had the lowest graduation rate of all subgroups in the district at 47.1% (see
       page 10 of the Equity Report).


IMs Response:

To evaluate this question, the IMs collected graduation rates for NOLA/OPSB charter sites from
2016-2017 to 2018-2019.

Table 10. NOLA/OPSB Graduation Rates From 2016-2017 to 2018-2019.
                                          Percentage of Students
               Percentage of All Students
                                             with Disabilities
 School Term        Graduating from                                           Graduation Gap
                                             Graduating from
                NOLA/OPSB Charters
                                          NOLA/OPSB Charters

  2016-2017                 72.1%                        47.1%                      25%



  2017-2018                 72.9%                        55.3%                     17.6%


  2018-2019                 77.8%                        65.8%                      12%

Source: Louisiana Department of Education

                                                                                                20
    Case 2:10-cv-04049-JCZ-KWR Document 409 Filed 07/01/20 Page 21 of 27



NOTE: Graduation requirements for students with disabilities vary across states. As such, no
      national comparisons were attempted.

The following observations are based on the data presented in Table 10 above:

   •   Overall graduation rates among all students have increased 5.7% from 2016-2017
       (72.1%) to 2018-2019 (77.8%).

   •   Graduation rates among students with disabilities has increased 40% from 2016-2017
       (47.1%) to 2018-2019 (65.8%).

   •   The graduation gap between all students and students with disabilities has decreased 52%
       from 2016-2017 (25% gap) to 2018-2019 (12% gap)

To further assess the graduation rates of students with disabilities, the IMs gathered additional
data to allow for a comparison with the average graduation rates across Louisiana public schools
from 2016-2017 to 2018-2019. These data are presented in the Table below:

Table 11. Comparison of NOLA/OPSB and Louisiana average graduation rates for students with
          disabilities- 2016-2017 to 2018-2019.

                 Percentage of Students with      Statewide Average Percentage
   School
                 Disabilities Graduating from      of Students with Disabilities    Difference
    Term
                   NOLA/OPSB Charters              Graduating from Louisiana
                                                          Public Schools

 2016-2017                  47.1%                              47%                     0.1%


 2017-2018                  55.3%                              52%                     3.3%


 2018-2019                  65.8%                              59%                     6.8%

Source: Louisiana Department of Education
        https://www.advocacyinstitute.org/blog/?p=871

The following observations are based on the data presented in Table 11 above:

   •   NOLA/OPSB graduation rates among students with disabilities has increased 40% from
       2016-2017 (47.1%) to 2018-2019 (65.8%).
                                                                                                 21
    Case 2:10-cv-04049-JCZ-KWR Document 409 Filed 07/01/20 Page 22 of 27




   •   The average statewide graduation rates among all students enrolled in Louisiana public
       schools has increased 25.5% from 2016-2017 (47%) to 2018-2019 (59%).

   •   Graduation rates among NOLA/OPSB students exceed the average Louisiana graduation
       rates among all students with disabilities by 0.1% (2016-2017), 3.3% (2017-2018) and
       6.8% (2018-2019).

In sum, consistent with national trends, graduation rates among NOLA/OPSB and students
enrolled in all Louisiana public schools continue to fall below the average graduation rates
among their non-disabled peers. However, as noted previously, this graduation gap for students
with disabilities graduating from NOLA/OPSB charter schools has decreased significantly from
2016-2017 (25% gap) to 2018-2019 (12% gap). In relation, when compared to the statewide
average for students with disabilities across all Louisiana public schools, the graduation rates for
NOLA/OPSB students with disabilities has exceeded the state average by 6.8% since 2016-2017.



   •   What is the suspension rate for students with disabilities? The attached Equity Report
       indicates that based on available data, the suspension rate of student with disabilities is
       the highest of all student subgroups at 15% and it is twice the rate of students without
       disabilities (see page 30 of the Equity Report).


IM Response:

As an initial comment, the “Equity Report” referenced previously reported suspension
prevalence rates for students with disabilities (i.e. 15% of IDEA enrollment). Although this may
likely be consistent with the unfortunate national trend of disproportionality among students with
disabilities, the rate reported in the “Equity Report” represents the annual prevalence of a
particular student group (e.g., African-American students, Students with Disabilities) being
suspended/expelled at least one time during a school year. However, the discipline outcome
metric (i.e. school selection criterion) outlined in the CJ is based on the prevalence rate of
students with disabilities who have experienced a change in placement (i.e. suspended greater
than ten (10) days and/or expelled annually).

Presented below is a summary of discipline outcome data indicating the prevalence rates for
IDEA students experiencing greater than ten (10) days of cumulative suspension or expulsion
annually:

Table 12. Suspension/Expulsion prevalence rates for students with disabilities enrolled in
          NOLA/OPSB charter schools (2017-2018).
                                                                                                     22
    Case 2:10-cv-04049-JCZ-KWR Document 409 Filed 07/01/20 Page 23 of 27




                          Total IDEA         Total Number of Students         Average Prevalence
                           October 1       Experiencing Greater than Ten            Rate
 Groups                  (2017) Public                 (10)                          (All
                            School         Cumulative Days of Suspension       LEAs/Buildings)
                          Enrollment               or Expulsion


 All Louisiana Public                                                            2.2 % of IDEA
                             76,345                     1, 653
 Schools                                                                           Enrollment

 OPSB/NOLA
 (K-12) Charter               5917                        45                     0.76% of IDEA
 Schools                                                                           Enrollment
Sources:

US Department of Education
IDEA Section 618 Data Products: State Level Data Files
Discipline 2017-18
Child Count 2017-18
https://www2.ed.gov/programs/osepidea/618-data/state-level-data-files/index.html

Based on a review of the data presented above, the average prevalence rates reported for students
enrolled in NOLA/OPSB charter schools (0.76% of IDEA enrollment) fell well below the
statewide prevalence rate (2.2% of IDEA enrollment) for students with disabilities experiencing
greater than ten (10) cumulative days of suspension or expulsion during the 2017-2018 school
term.

In relation, the data presented in the Table below were gathered to further assess the prevalence
of suspension/expulsion disciplinary outcomes across all NOLA/OPSB Charter Schools from
2014-2015 to 2017-2018 school terms:

Table 13. Trend analysis for suspension/expulsion prevalence across all NOLA/OPSB charter
          schools.
                                                          Average Number of      Percentage of
                Total Number      Number/Percentage
                                                                Students          Total IDEA
                 of Students       of Charter Schools
                                                          Suspended/Expelled      Enrollment
   School      Suspended/Exp        Reporting One or
                                                         Greater than 10 Days  Suspended/Expell
    Year        elled Greater       Greater Students
                                                          for Charter Schools   ed Greater than
                than 10 Days      Suspended/Expelled
                                                           Reporting One or        10 Days*

                                                                                                23
    Case 2:10-cv-04049-JCZ-KWR Document 409 Filed 07/01/20 Page 24 of 27



                                    Greater than 10         Greater Students
                                        Days*             Suspended/Expelled
                                                          Greater than 10 Days

                     46                    22                      2.09                  0.70%
 2014-2015
                                         (24%)

                     44                    25                      1.76                  0.69%
 2015-2016
                                         (31%)

                                           27
                     55                                            2.0                   0.82%
 2016-2017                               (32%)


                     45                    26                      1.8                   0.63%
 2017-2018
                                         (29%)

                                           13
 2018-2019           31                                            2.4                   0.42%
                                         (15%)

 Five-Year
 Annual               44                  23                     2.0                  0.65%
 Average                                (27%)
NOTE: Includes data from all NOLA Charter Schools, including Alternative School Sites.
*Cumulative annual enrollment data derived from LDOE databases entitled “Students with
 Disabilities: Suspension and Expulsion” for the 2014-2015 to 2018-2019 school terms.

The following observations are based on the data presented above for suspension outcomes
across all NOLA/OPSB Charter schools combined from the 2014-2015 to 2018-2019 school
terms:

   •   An average of 44 (range: 31-55) students with disabilities experienced ten (10) or greater
       cumulative days of suspension or expulsion annually from 2014-2015 to 2018-2019.

   •   An average of 23 (range: 13-27) NOLA/OPSB Charter schools reported one or more
       student experiencing ten (10) or greater cumulative days of suspension or expulsion
       annually from 2014-2015 to 2018-2019. In relation, an average of 27% (range: 15%-
       32%) of all NOLA/OPSB Charter schools reported one or more student experiencing ten
       (10) or greater cumulative days of suspension or expulsion annually from 2014-2015 to
       2018-2019.

                                                                                               24
    Case 2:10-cv-04049-JCZ-KWR Document 409 Filed 07/01/20 Page 25 of 27




   •   An average of two (2) students with disabilities experienced a greater than 10 day
       suspension/expulsion event annually across all NOLA/OPSB schools reporting one or
       more student who experienced ten (10) or greater cumulative days of suspension or
       expulsion annually from 2014-2015 to 2018-2019.

   •   An average of 0.65% (range: 0.42% to 0.82%) of cumulative IDEA enrollment (range:
       0.42%-0.82%) across all NOLA/OPSB charter schools experienced ten (10) or greater
       cumulative days of suspension or expulsion annually from 2014-2015 to 2018-2019.

   •   Prevalence trends among students with disabilities experiencing ten (10) or greater
       cumulative days of suspension or expulsion annually remained stable during the 2014-
       2015 to 2015-2016 school terms. However, a decreasing trend from 0.82% of cumulative
       IDEA enrollment (27 students) to 0.42% of cumulative IDEA enrollment (13 students)
       experiencing ten (10) or greater cumulative days of suspension or expulsion annually is
       observed from the 2016-2017 to the 2018-2019 school term. This reflects a 52%
       reduction in the number of students with disabilities experiencing the abovementioned
       discipline outcomes.


Question #2. Data Quality

In addition to these questions related to data interpretation, we also have two separate concerns
about data quality:
    • In preparing the attached spreadsheet on student enrollment, we discovered that some
        schools/LEAs were not included in the database that was used to select schools for child
        find monitoring for the fall 2018 monitoring cycle. Specifically, the database entitled,
        “SPP Indicator 11* Data: Summary by LEA & Site - OPSB & Charter Schools in Orleans
        Parish, School Year: 7/1/2017 to 6/30/2018”, did not contain the following schools:
        Benjamin Franklin High School, McDonogh 42 Charter School, Einstein Charter School
        at Village De L'Est, Joseph S. Clark Preparatory High School, and KIPP Booker T.
        Washington. These schools appeared on other databases used to select schools for the
        fall 2018 monitoring cycle. We are not aware of any reason that they should have been
        left off the child find database. We have not reviewed all of the databases to see if
        similar errors have been made with other databases. This leads us to ask:

       Have you reviewed the databases for this error of not including all schools in a database?

       Have you reviewed the databases for similar errors across the years?



                                                                                               25
    Case 2:10-cv-04049-JCZ-KWR Document 409 Filed 07/01/20 Page 26 of 27




IMs Response:

When the LDOE data department initially ran the annual report to identify new IDEA
identification rates for the Fall 2018 monitoring cycle (i.e. “SPP Indicator 11* data report) a
software filter was inadvertently activated that resulted in any charter school that failed to initiate
any initial IDEA evaluations during the previous school term being automatically excluded from
the Child Find school selection database. However, charter schools that reported initiating, but
not completing, one or greater initial IDEA evaluation during the time frame that the report was
run would have not been a part of that filter and did show up on the report. The referenced report
is used for other purposes around monitoring work to identify the number of schools who
completed evaluations within the required timelines.

Once recognized, LDOE monitoring staff processed an updated SPP Indicator 11* data report to
include all NOLA/OPSB Charter schools inclusive of all relevant information required to
identify schools for monitoring. The IMs and LDOE monitoring staff reviewed the updated new
IDEA identification rates for all NOLA/OPSB charter schools and collectively selected schools
to participate in targeted monitoring during the fall, 2018 monitoring cycle. Please know the
LDOE data team has modified the child find (i.e. new IDEA identification rates) software filter
structure to include all NOLA/OPSB schools new IDEA identification rates, including charters
that fail to initiate or complete zero IDEA evaluations annually.

The IMs have reviewed all other school databases and have verified that all NOLA/OPSB charter
schools have been included in the various analyses conducted for selecting schools for targeted
monitoring. The IMs will continue to review all LDOE school selection data bases to ensure that
all NOLA/OPSB charters are appropriately included in the selection process. The IMs will also
continue to work collectively with LDOE monitoring staff to ensure that all charter schools
targeted for monitoring are selected appropriately.


Question #3. FAPE in New Orleans

We understand the concerns you raised at the end of your report about the validity of the
school selection rates as a method for selecting schools. But, to be clear, we’re not asking for
you to examine the rates as method to differentiate between schools for the risk of
noncompliance. We’re asking for you to examine the rates and the underlying data to tell us how
special education services are being delivered.

The questions we’re raising go directly to the heart of the case we brought before the Court.
The state is obligated to design and oversee a school system in New Orleans that ensures


                                                                                                    26
    Case 2:10-cv-04049-JCZ-KWR Document 409 Filed 07/01/20 Page 27 of 27



students with disabilities receive a FAPE. We need you to look at the data that has been
produced as under the Consent Judgment to see if this actually the case. Answers to these
questions will ultimately be considered by the Court when it decides whether to release the
defendants.

IM Response:

As discussed numerous times previously, the data reviewed for our analysis is not designed or
intended to reliably predict the quality of services and/or IDEA compliance. Perhaps the most
reliable assessment available under the CJ to evaluate the trends of compliance outcomes is the
annual compliance rates for individual IDEA mandates assessed by the on-site targeted
monitoring protocols related to Child Find, Related Services, Discipline and Enrollment.

The IMs are currently in the process of compiling and summarizing the outcomes for the Spring
(2018-2019), fall 2019-2020 (Supplemental Charters), December (2019-2020) and spring 2019-
2020 (follow up) targeted monitoring visits. Once completed, to gain additional information
regarding FAPE, the IMs will summarize the annual IDEA compliance trends across all
NOLA/OPSB charter schools that have participated in targeted monitoring from Spring 2016 to
Spring 2020 in the areas of Child Find, Related Service and Discipline provisions for students
with disabilities.




                                                                                              27
